Title: From George Washington to Charles Scott, 12 August 1782
From: Washington, George
To: Scott, Charles


                  
                     Sir
                     Head Quarters August 12th 1782
                  
                  I am just favord with your Letter of the 24 July informing me of your Exchange on which occasion I Sincerely congratulate you.
                  The french having had the generosity to give up to us the Prisoners taken by them—it is to them you are indebted for your Exchange.
                  You will please to report yourself to General Greene & take his Orders—and in the mean time you will afford any assistance in your power to General Muhlenberg, who Superintends the Recruiting Service in your State.  I am.
                  
               